ORDER
PER CURIAM.
Plaintiff appeals from a judgment entered on a jury verdict apportioning no fault to Defendants Consultants in Women’s Healthcare, Inc., and David Wein-stein, M.D., in a medical malpractice case. The evidence in support of the jury verdict is not insufficient. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
Plaintiffs Motion to Strike Footnote Two of Respondent’s Brief is granted and Plaintiffs Motion for Leave to File Supple*845mental Legal File is denied. The judgment is affirmed pursuant to Rule 84.16(b)(3).